Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The invention is directed to known cellular communication where a RNTI plus system information block (SIB) are sent from eNodeB (base station) to a UE (mobile).  
SIB is typically transmitted in PDSCH identified by a system information radio network temporary identifier (SI-RNTI) given in the corresponding PDCCH.  Prior art Nakamura (WO2019194271) describes different RNTI's: 
C-RNTI and SPS C-RNTI are identifiers for identifying a terminal device in a cell. The Temporary C-RNTI is an identifier for identifying a terminal device that has transmitted a random access preamble during a contention-based random access procedure. C-RNTI and Temporary C-RNTI are used to control PDSCH transmission or PUSCH transmission in a single subframe. The SPS C-RNTI (CS-RNTI) is used to periodically allocate PDSCH or PUSCH resources. P-RNTI is used to transmit a paging message (Paging Channel: PCH). SI-RNTI is used to transmit SIB, and RA-RNTI is used to transmit a random access response (message 2 in a random access procedure).
The innovative feature of this invention is that the RNTI is an dynamic, enhanced (high capacity) and configurable one, indicated by an indicator – 

generating a system information block including the indicator and information indicating the size of the HC-RNTI; 
transmitting, to a user equipment (UE), the system information block; and transmitting, to the UE, the HC-RNTI, wherein the HC-RNTI is allocated to the UE.”

Just as the search of instant application’s PCT equivalent  (WO 2021/096225) of resulting in only A references, the Examiner concluded that the claim features as a whole in each of the independent claims 1, 9 and 13 are unfound after a thurough search.
The closest prior art, Wang (US 2020/0100172) describing a reduce Random Access comprising circuitry 102 being operative to: in the case that the number of the bits of the subcell ID is 8, apply the subcell ID plus a legacy RNTI for the CRC masking; in the case that the number of the bits of the subcell ID is X smaller than 8, apply (8-X) “zero” bits plus the subcell ID plus the legacy RNTI for the CRC masking; and in the case that the number of the bits of the subcell ID is Y larger than 8, apply 8 bits of LSB of the subcell ID plus the legacy RNTI for the CRC masking, wherein X and Y are positive integers, respectively.  The benefit of above embodiment is that: there is no need to increase RNTI size so legacy RNTI could be reused. (para. 78-79),  Yasukawa (US 2019/0014562) describing an expanded RNTI, where the eNB and the UE can use a value larger (a value smaller) than 16 bits as the RNTI (para. 30), and Wong (US 2019/0394707) describing eNodeB transmitting PDCCH comprising SI-RNTI & SIB’s to UE (fig. 5), in combination, fail to render the each of the independent claim’s features as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim (US 2017/0164250) describing a coverage extension-radio network temporary identifier (CE-RNTI) as an indicator indicating the MTC-dedicated paging message. The CE-RNTI is used to indicate a paging message like the conventional P-RNTI. Configuration information such as the number of repetitions of the MPDCCH, a location of a radio resource used by the MPDCCH, etc., is included 
in the MIB or the SIB (para. 151), Pani (TW 200937890) The WTRU 210 receives an Enhanced Radio Network Temporary Identifier (E-RNTI) allocation from the network 240 and can set a variable based on the allocation, that variable is used to reduce the delay associated with UL data transmission (abstract), Marinier (AU 2008304363)
describing enhanced RACH by use of an enhanced RNTI (abstract), Feng (WO2017/024811) describing scheduling network information by use of proprietary G-RNTI identifier and extracting system information via SIB (abstract),


Gao (KR20220005506) describing that existing radio network temporary identifiers may not be sufficient to identify all UEs in a specific cell and therefore it is necessary to consider the use of extended radio network temporary identifiers, Wang (WO 2019/062360) generate a modified RNTI, where the number of bits included in the modified RNTI and the number of bits A bit sequence contains the same number of bits (abstract), and Sagfors (US 2013/0258938) describing SIB transmitted in same periodicity as System Information (SI) messages comprising SI-RNTI (para. 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469